Citation Nr: 1110476	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-36 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The Veteran's claim file has since been transferred to the Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits have not been met.  38 U.S.C.A. § §§ 1502, 1521, 1522 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  As will be explained below, this claim lacks legal merit.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Even so, the Board notes that, in the March 2009 administrative decision and in the July 2009 statement of the case (SOC), the RO explained how to establish entitlement to VA nonservice-connected disability pension benefits, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, and afforded opportunity for the Veteran to provide information and evidence pertinent to the claim.  Furthermore, although the Board has determined that VCAA notice is not required in this case, there has been no assertion of prejudice to the Veteran by any lack of VCAA notice.

Under VCAA, VA also has a duty to assist veterans in the development of their claims.  This includes assisting the Veteran in procuring service treatment records, relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Board concludes VA's duty to assist has been satisfied.  The RO has verified the amount of the Veteran's SSA benefits and has attempted to verify his reported medical expenses.  The Veteran has reported numerous such expenses, although the Veteran has not provided documentation of medical expenses to date.  Instead, the record contains copies of medical bills which are yet unpaid.  The Board notes that the duty to assist is not a one-way street.  If a veteran wishes for help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges that the Veteran has not been provided a VA examination in regard to his pension claim.  However, as discussed below, the claim is being denied because the income requirements necessary for approval of the Veteran's claim have not been met.  Therefore, the Board finds that a VA examination is not necessary prior to adjudication.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Nonservice-Connected Pension

In this case, the Veteran claims that he is entitled to nonservice-connected VA pension benefits based upon his low annual income level, comprised entirely of Social Security Administration (SSA) benefits.

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's appeal essentially arises from the RO determination that his income exceeds the maximum annual disability pension limit.

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  Effective December 1, 2008 (and unchanged for 2009), the maximum annual rate of improved pension for a veteran with no dependents was $11, 830.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12- month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

An SSA inquiry reflects that the Veteran's monthly SSA benefit was $1,108 per month at the time he filed his claim of entitlement to improved pension benefits in February 2009, amounting to $13,296 per year.  This figure exceeds the MAPR by $1,466.  To be deducted from his annual income, the Veteran's claimed medical expenses must therefore exceed $591 (5 percent of $11,830).  In order to qualify for nonservice-connected pension, his total excludable expenses must exceed $1,466.

With respect to excludable income, the Veteran testified in January 2011 that he underwent about 25 surgeries, and that he paid "some" of the money himself.  He claimed that he was, in fact, paying 20 percent for his surgical procedures himself, as Medicare would only pay 80 percent.  Ultimately, the Veteran testified that he had provided three checks in the amount of $25 per check.  He further stated that he paid a total of $6.50 every three months for prescription medication.  However, the Veteran was unable to produce documentation that demonstrated payments in excess of $591 for medical expenses in any given year.  See Transcript, pp. 4, 5, 8, 12.

Following an extensive review of the Veteran's record, the Board notes that his claim file is replete with unpaid medical bills.  However, none of the medical bills in the file are marked paid or satisfied.  Further, the record now contains numerous private medical reports, and surgical reports, documenting long-standing treatment and multiple surgical procedures.  However, there is no evidence within the file to suggest that the Veteran has paid, out of pocket, $591 in medical expenses.  The Veteran has not submitted copies of canceled checks, nor have bank statements, demonstrating medical payments, been received to date.

The Board notes that private insurance premiums count toward determining the excludable income amount if the Veteran is verified to have paid these premiums himself.  However, expenses in the amount of $96.40 (which are described as supplementary medical insurance (SMI) on the SSA inquiry form) cannot be counted toward the excludable income because the SSA forms on record reflect that these expenses were paid by the state, not by the Veteran.  

As noted above, only paid and unreimbursed medical expenses in excess of 5 percent of the MAPR may be excluded from countable income.  From December 1, 2008, expenses in excess of $591 may be excluded.  However, there is no record of any medical expenses in the record that have been paid by the Veteran himself, nor does the amount of $101 (assuming that each expense to which the Veteran testified occurred during the year 2008 or 2009) meet the criteria for excludable income.   Therefore, there are no medical expenses of record that are excludable from the Veteran's countable income, which remains in excess of the MAPR for 2008 and 2009.

Therefore, nonservice-connected pension benefits cannot be granted for 2008 or 2009.  In reaching these conclusions, the Board did take note of the fact that the Veteran has at times reported out-of-pocket payments for his multiple surgical procedures.  However, it is clear from the SSA inquiry reports that his SSA benefits exceed the current MAPR, as well as the MAPR at the time of filing.   Further, without documentation of medical payments in excess of $591, or any total excludable income in excess of $1,466, the Board finds the most credible evidence demonstrates that the Veteran's income exceeds the annual income limit necessary to qualify for nonservice-connected VA pension.

In short, the Board concludes that the preponderance of the evidence is against the claim of entitlement to nonservice-connected pension based on the Veteran's excessive income level.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


